DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

      NFJB, INC., f/k/a NAUTICAL HOME FURNISHINGS, INC.,
                            Appellant,

                                    v.

    STEELBRIDGE CFC, LLC, a foreign limited liability company as
     successor to, CYPRESS FINANCIAL LIMITED, a Texas limited
                           partnership,
                             Appellee.

                              No. 4D18-2861

                          [October 10, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Mily Rodriguez Powell, Judge; L.T. Case No. CACE 16-
16673.

   Robert P. Frankel of the Law Offices of Robert P. Frankel, P.A.,
Plantation, for appellant.

    Todd R. Legon and William F. Rhodes of Legon Fodiman, P.A., Miami,
for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, MAY and FORST, JJ., concur.

                          *           *         *

  Not final until disposition of timely filed motion for rehearing.